Case 1:20-cv-22617-RNS Document 18 Entered on FLSD Docket 08/10/2020 Page 1 of 2



                              United States District Court
                                        for the
                              Southern District of Florida
   Hanny Aponte, Plaintiff,                )
                                           )
   v.                                      )
                                           )
                                             Civil Action No. 20-22617-Civ-Scola
   American Sales Management               )
   Organization Corp. and Francisco        )
   Javier Agustin Rabell Torello,
   Defendant.
                              Order on Motion to Dismiss
         Now before the Court is the Defendants’ partial motion to dismiss the
  Plaintiff’s claim for unpaid minimum wages. For the reasons set forth below, the
  Court grants the Defendants’ motion (ECF No. 13).
         The Plaintiff Hanny Aponte filed suit against her employers to recover
  unpaid overtime wages. Specifically, Aponte claims that the Defendants
  deducted two hours each week for lunch breaks even though the Defendants
  required Aponte to work during her lunch break. (Complaint, ECF No. 1-2 at 4.)
  The first count of the complaint for violations of the Fair Labor Standards Act
  (“FLSA”) against American Sales Management Organization states that American
  Sales “knew and/or showed reckless disregard of the provisions of the FLSA
  concerning the payment of minimum and/or overtime wages as required by the
  FLSA.” (Id. at 5.) The Defendants now move to dismiss the minimum wage claim
  because Aponte has not alleged any facts to support that claim. The Court
  agrees.
         In her response to the motion to dismiss, Aponte states that “it is Plaintiff’s
  present belief and allegation that all of her unpaid hours were overtime hours.”
  (ECF No. 16 at ¶ 4.) She further states that “the ‘and/or’ language in Count I is
  intended to place Defendants on notice that, if, for example, further discovery
  demonstrates that any unpaid hours would not be properly classified as overtime
  hours, said hours would still be a part of Plaintiff’s claim and may qualify as
  unpaid minimum wages. (Id. at ¶ 5.) This is improper. See Goldin v. Boce Group,
  L.C., 773 F. Supp. 2d 1376, 1381 (S.D. Fla. 2011) (King, J.) (“Discovery is
  authorized solely for parties to develop the facts in a lawsuit in which a plaintiff
  has stated a legally cognizable claim, not in order to permit a plaintiff to find out
  whether he has such a claim.”). And, the allegations do not meet the standard
  set forth in Twombly and Iqbal. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
  (2007) (Although a pleading need only contain a short and plain statement of the
Case 1:20-cv-22617-RNS Document 18 Entered on FLSD Docket 08/10/2020 Page 2 of 2



  claim showing that the pleader is entitled to relief, a plaintiff must nevertheless
  articulate “enough facts to state a claim to relief that is plausible on its face.”);
  see also Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).
        In sum, the Defendants’ motion to dismiss the Plaintiff’s claim for unpaid
  minimum wage (ECF No. 13) is granted. The Plaintiff’s claims for unpaid
  overtime wages may proceed.
        Done and ordered at Miami, Florida, on August 7, 2020.


                                               ________________________________
                                               Robert N. Scola, Jr.
                                               United States District Judge
